Citation Nr: 0427613	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  95-19 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the 4th vertebra of the cervical spine, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to May 
1979.  

This appeal arises from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which denied a compensable rating for service-
connected residuals of fracture of the 4th vertebra of the 
cervical spine and an increased rating for the residuals of 
injury to the left knee.  

Subsequently, the RO in an October 1996 supplemental 
statement of the case granted an increased rating to 10 
percent for the residuals of the fractured cervical vertebra 
and 10 percent for the left knee.  In October 1996 the 
veteran submitted a written statement indicating he concurred 
with the 10 percent rating for the left knee.  As the veteran 
has withdrawn the claim for an increased rating for the left 
knee the only issue remaining on appeal is the evaluation of 
the veteran's residuals of a fracture of the 4th cervical 
vertebra.  38 C.F.R. § 20.204 (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran sustained injuries to the head and neck in two 
incidents in service, first when he crashed a airplane and 
again when he was thrown from a tractor in service.  Service 
connection is in effect for residuals of a fracture of the 
4th vertebra and residuals of a skull fracture.  The veteran 
is seeking an increased rating for his residuals of fracture 
of the 4th cervical vertebra.  

In October 1996 the veteran raised a claim for service 
connection for degenerative joint disease and degenerative 
disc disease of the cervical spine.  He contends the injuries 
he received in service caused him to develop degenerative 
joint disease and degenerative disk disease of the cervical 
spine.  The most recent VA examination report of May 2004 
included diagnosis of "cervical spine fracture with 
degenerative disc disease and limited range of motion."  The 
VA physician stated that "it seemed likely as not that the 
degenerative changes of the cervical spine are related to the 
service related trauma."  The claims folder does not include 
a rating decision adjudicating the veteran's claim for 
service connection for degenerative joint disease and 
degenerative disc disease of the cervical spine.  

The issues of service connection for degenerative joint 
disease and degenerative disc disease of the cervical spine 
are inextricably intertwined with the issue of an increased 
rating for the fracture of the 4th cervical vertebra.  A 
grant of service connection for these disabilities could 
affect the evaluation assigned for the veteran's cervical 
spine disability.  Smith v. Gober, 236 F. 3d. 1370, 1372 
(Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should adjudicate the 
veteran's claim for service connection 
for degenerative joint disease and 
degenerative disc disease of the cervical 
spine.  The veteran should be notified of 
any determination.  
2.  Thereafter, the RO should review the 
claims file readjudicate the claim for an 
increased rating for residuals of a 
fractured vertebra of the cervical spine.  
If it remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



